DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 7: “regions of the lungs” should be changed to “the regions of the lungs”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1, line 9: “regions of the lungs” should be changed to “the regions of the lungs”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1, line 13: “in space of a heart region in relation to regions of the lungs” should be changed to “in the space of the heart region in relation to the regions of the lungs”.  Appropriate correction is required.
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 4.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 13 is objected to because of the following informalities:  claim 13, line 8: “regions of the lungs” should be changed to “the regions of the lungs”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  claim 13, line 13: “space of a heart region in relation to regions of the lungs” should be changed to “the space of the heart region in relation to the regions of the lungs”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  claim 13, line 17: “regions of the lungs” should be changed to “the regions of the lungs”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  claim 13, line 19: “regions of the lungs” should be changed to “the regions of the lungs”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14, lines 7-8: “space of regions of the lungs” should be changed to “the space of the regions of the lungs”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14, line 13: “space of a heart region in relation to regions of the lungs” should be changed to “the space of the heart region in relation to the regions of the lungs”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the data processing of the chronologically later EIT data" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the data processing of the chronologically later EIT data” as “data processing of chronologically later EIT data”. 
Claims 6-11 are rejected due to their dependence on claim 5.
Claim 9 recites the limitation "the marked or masked subsets or the blanked-out subsets" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “A device in accordance with claim 5” as “A device in accordance with claim 6”, as claim 6 establishes "the marked or masked subsets or the blanked-out subsets" limitation. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a device for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal 
The analysis of claim 1 is as follows: 
Step 1: Claim 1 is drawn to a generic device for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: 
[Al] 1. …determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient; [B1] … configured to receive data and provide an electrical impedance tomography (EIT) data set; [Cl] … configured to determine a first data set with data that indicates spatial and local distributions of impedance values and/or impedance changes of regions of the lungs in the thorax and configured to process the first data set and the EIT data set and based thereon to determine a first output signal, which indicates a current position in space of regions of the lungs in the thorax; [D1] and configured to process the EIT data set to determine a second data set with data that indicates spatial and local distributions of the impedance values and/or impedance changes of regions of the heart in the thorax and configured to process the second data set and the EIT data set and based thereon to determine a second output signal, which indicates a current position in space of a heart region in relation to regions of the lungs in the thorax; [E1] … configured to provide the first output signal and configured to provide the second output signal. These elements [A1]-[E1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. 

These elements [A2]-[D2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Additionally, those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by
• Applicant’s specification paragraphs 0003-0008 which disclose that electrical impedance tomography (EIT) devices are known in the state of the art. 

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, 
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process. 
Claims 4-12 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claims 4: an electrode array on the thorax;

• Maktura et al. (U.S. Pub. 2015/0342497) which discloses in paragraph 0003 that electrical impedance tomography (EIT) devices with electrodes arranged around a patient’s chest (thorax) are well known and widely used. 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 13 is directed to a process for operating a device for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 13 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter 
The analysis of claim 13 is as follows: 
Step 1: Claim 13 is drawn to a method or process for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 13 recites an abstract idea. In particular, claim 13 recites the following limitations: 
[Al] 1. A process for operating… for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient; [B1]… configured to receive data and provide an electrical impedance tomography (EIT) data set; [Cl] … configured to determine a first data set with data that indicates spatial and local distributions of impedance values and/or impedance changes of regions of the lungs in the thorax and configured to process the first data set and the EIT data set and based thereon to determine a first output signal, which indicates a current position in space of regions of the lungs in the thorax; [D1] and configured to process the EIT data set to determine a second data set with data that indicates spatial and local distributions of the impedance values and/or impedance changes of regions of the heart in the thorax and configured to process the second data set and the EIT data set and based thereon to determine a second output signal, which indicates a current position in space of a heart region in relation to regions of the lungs in the thorax; [E1]… configured to provide the first output signal and configured to provide the second output signal; [F1]  receiving the EIT data set; [G1] receiving 
Step 2A - Prong Two: Claim 13 recites the following limitations that are beyond the judicial exception: [A2] a device; [B2] a data input unit; [C2] a computing and control unit; [D2] a data output unit.
These elements [A2]-[D2] of claim 13 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[D2] are merely instructions to 
Additionally, those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by
• Applicant’s specification paragraphs 0003-0008 which disclose that electrical impedance tomography (EIT) devices are known in the state of the art. 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
Step 2B: Claim 13 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see 
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  
Claim 15 depends from claim 13, and recite the same abstract idea as claim 13. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claims 15: an electrode array around the thorax;
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by
• Maktura et al. (U.S. Pub. 2015/0342497) which discloses in paragraph 0003 that electrical impedance tomography (EIT) devices with electrodes arranged around a patient’s chest (thorax) are well known and widely used. 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements are merely instructions to implement an abstract idea on a 
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 is directed to a process for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 14 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 13 is as follows: 
Step 1: Claim 14 is drawn to a method or process for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 14 recites an abstract idea. In particular, claim 14 recites the following limitations: 
[Al] 1. A process for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient; [B1] the process comprising the steps of: providing an electrical impedance tomography (EIT) data set; [Cl] determining a first data set with data 
Step 2A - Prong Two: Claim 14 does not recite limitations that are beyond the judicial exception: 
Step 2B: Claim 14 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process. 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonhardt et al. (U.S. Pub. No. 2015/0379706).
Regrading claim 1, Leonhardt discloses:
A device for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient (See paragraphs 0036-0037, 0053-0055, 0068, 0084-0085 which disclose wherein the system determines position information of a heart region in relation to the lung regions) the device comprising: a data input unit configured to receive data and provide an electrical impedance tomography (EIT) data set (paragraphs 0099-0101 disclose wherein the system has a data input unit for receiving and providing EIT data); a computing and control unit configured to determine a first data set with data that indicates spatial and local distributions of impedance values and/or impedance changes of regions of the lungs in the thorax and configured to process the first data set and the EIT data set and based thereon to determine a paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in the lung and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs); and configured to process the EIT data set to determine a second data set with data that indicates spatial and local distributions of the impedance values and/or impedance changes of regions of the heart in the thorax and configured to process the second data set and the EIT data set and based thereon to determine a second output signal, which indicates a current position in space of a heart region in relation to regions of the lungs in the thorax (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of the separate heart and lung regions); and a data output unit configured to provide the first output signal and configured to provide the second output signal (paragraphs 0046 and 0090 disclose wherein the system provides an output signal of the generated location data).
Regrading claim 2, Leonhardt discloses the device of claim 1, and Leonhardt further discloses:
wherein the EIT data set has signals or data belonging to at least a set of a plurality of electrodes, which set of electrodes is arranged in a horizontal plane around the thorax (figure 5, paragraphs 0051, 0084, 0191 disclose wherein the EIT data is acquired via a plurality of electrodes arranged at or around the thorax of a subject and wherein the electrode array 33 can be in a horizontal plane around the thorax of the subject). 
Regrading claim 5, Leonhardt discloses the device of claim 1, and Leonhardt further discloses:
wherein the computing and control unit is configured to continuously determine the second data set from EIT data, and wherein the computing and control unit is further configured to take into account the second data set during the data processing of the chronologically later EIT data (paragraphs 0046, 0085-0091, and 0176 disclose wherein the processing of data is continuously repeated and are continuously provided as output signals and wherein each iteration includes the previously processed data).
Regrading claim 6, Leonhardt discloses the device of claim 5, and Leonhardt further discloses:
wherein the computing and control unit is configured to mark, mask or blank out subsets in the EIT data set on the basis of the second data set (paragraphs 0182-0184 and figures 3b-3c show wherein the EIT data resulting in visualization of the heart and lungs shows wherein the second or heart data is separately marked or identified from the other or lung EIT data). 
Regrading claim 7, Leonhardt discloses the device of claim 6, and Leonhardt further discloses:
wherein the computing and control unit is configured to copy the marked or masked subsets from the EIT data set into another data set (paragraphs 0085-0091 disclose wherein the EIT data is generated and then output or copied to the display device and figures 3b-3c show wherein the EIT data resulting in visualization of the heart and lungs and wherein the second or heart (marked) data subset is displayed).
Regrading claim 8, Leonhardt discloses the device of claim 6, and Leonhardt further discloses:
wherein the computing and control unit is configured to copy the subsets that were not blanked out from the EIT data set into another data s (paragraphs 0085-0091 disclose wherein the EIT data is generated and then output or copied to the display device and figures 3b-3c show wherein the EIT data resulting in visualization of the heart and lungs and wherein the first or lung (not blanked) data subset is displayed).
Regrading claim 10, Leonhardt discloses the device of claim 6, and Leonhardt further discloses:
wherein: the computing and control unit is configured adapt a data processing and/or signal filtering based on the second data set and the computing and control unit adjusts the data processing and/or signal filtering based on frequency ranges of patient cardiac activity, which frequency ranges are determined from the second data set (paragraph 0061 discloses wherein the data and signal processing are based on frequency range and paragraphs 0066-0067, 0073, 0172 and 0175 disclose wherein the frequency spectrum or range is based or determined from the cardiac or CPRS (second) data set). 
Regrading claim 11, Leonhardt discloses the device of claim 10, and Leonhardt further discloses:
wherein the data input unit is configured to input information concerning the heart rate from external data sources and to make the input information available to the computing and control unit for adaptation of the data processing and/or signal filtering (paragraphs 0073 and 0165-0166 disclose wherein the processing and determination of data sets is based on information relating to heart rate).
Regrading claim 12, Leonhardt discloses the device of claim 1, and Leonhardt further discloses:
wherein the computing and control unit is configured in interaction with the data output unit to take the determined position of the heart region into account in providing a visualization of the EIT data (paragraphs 0036, 0040, 0084-0092, and 0101 disclose wherein the system accounts for location or positional information of the heart when outputting or providing the EIT visualization output).
Regrading claim 13, Leonhardt discloses:
A process for operating a device for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient (See paragraphs 0036-0037, 0053-0055, 0068, 0084-0085 which disclose wherein the system determines position information of a heart region in relation to the lung regions) the process comprising the steps of: providing the device, wherein the device comprises: a data input unit configured to receive data and provide an electrical impedance tomography (EIT) data set (paragraphs 0099-0101 disclose wherein the system has a data input unit for receiving and providing EIT data); a computing and control unit configured to determine a first data set with data that indicates spatial and local distributions of impedance values and/or impedance changes of regions of the lungs in the thorax and configured to process the first data set and the EIT data set and based thereon to determine a first output signal, which indicates a current position in space of regions of the lungs in the thorax (paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in the lung and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs); and configured to process the EIT data set to determine a second data set with data that indicates spatial and local distributions of the impedance values and/or impedance changes of regions of the heart in the thorax and configured to process the second data set and the EIT data set and based thereon to determine a second output signal, which indicates a current position in space of a heart region in relation to regions of the lungs in the thorax (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of the separate heart and lung regions); and a data output unit configured to provide the first output signal and configured to provide the second output signal (paragraphs 0046 and 0090 disclose wherein the system provides an output signal of the generated location data) receiving the EIT data set (paragraphs 0084 and 0112); determining the first data set of spatial and local distributions of impedance values and/or impedance changes of regions of the lungs in the thorax (paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in regions of the lungs and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs); and determining the second data set of spatial and local distributions of impedance values and/or impedance changes of regions of the heart in the thorax (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0061, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of regions of the heart).
Regrading claim 14, Leonhardt discloses:
A process for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient (See paragraphs 0036-0037, 0053-0055, 0068, 0084-0085 which disclose wherein the system determines position information of a heart region in relation to the lung regions) the process comprising the steps of: providing an electrical impedance tomography (EIT) data set (paragraphs 0099-0101 disclose wherein the system has a data input unit for receiving and providing EIT data); determining a first data set with data that indicate spatial and local distributions of impedance values and/or impedance changes of regions of the lungs in the thorax on the basis of the data set of EIT data (paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in the lung and lung regions and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs); determining and providing a first output signal that indicates a current position in space of regions of the lungs in the thorax based on the EIT data set as well as based on the first data set (paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in the lung and lung regions and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs and paragraphs 0046 and 0090 disclose wherein the system provides an output signal of the generated location data); determining a second data set with data that indicate spatial and local -distributions of the impedance values and/or impedance changes of regions of the heart in the thorax based on the EIT data set (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0061, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of the separate heart and lung regions); and determining and providing a second output signal, which indicates a current position in space of a heart region in relation to regions of the lungs in the thorax, based on the EIT data set as well as based on the second data set (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0061, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of the separate heart and lung regions and paragraphs 0046 and 0090 disclose wherein the system provides an output signal of the generated location data).
Regrading claim 15, Leonhardt discloses the device of claim 13, and Leonhardt further discloses:
wherein the EIT data set has signals or data of at least a set of a plurality of electrodes which set is arranged around the thorax (figure 5, paragraphs 0051, 0084, 0191 disclose wherein the EIT data is acquired via a plurality of electrodes arranged at or around the thorax of a subject and wherein the electrode array 33 can be in a horizontal plane around the thorax of the subject).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Nebuya et al. (U.S. Pub. No. 2017/0071499).
Regrading claim 3, Leonhardt discloses the device of claim 1, and Leonhardt further discloses:
	wherein the EIT data set has signals or data of at least two sets of a plurality of electrodes (paragraphs 0051-0053 disclose wherein the system has assigned sets of electrodes for measuring EIT data).
	Yet Leonhardt does not disclose:
wherein the  two sets of electrodes are arranged parallel to one another at a defined distance.
However, in the same field of EIT measurement systems, Nebuya discloses:
wherein the  two sets of electrodes are arranged parallel to one another at a defined distance (Figure 9 and paragraph 0125 disclose wherein there are multiple sets of electrodes 102 arranged parallel to one another at defined distances).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the  two sets of electrodes are arranged parallel to one another at a defined distance, as taught by De Limon, as a simple substitution for the undisclosed electrode set arrangement of Leonhardt, to achieve the predictable result of measuring EIT data.

wherein the EIT data set has signals or data of at least two sets of a plurality of electrodes (paragraphs 0051-0053 disclose wherein the system has assigned sets of electrodes for measuring EIT data).
	Yet Leonhardt does not disclose:
wherein the  two sets of electrodes are arranged parallel to one another at a defined distance.
However, in the same field of EIT measurement systems, Nebuya discloses:
wherein the  two sets of electrodes are arranged parallel to one another at a defined distance (Figure 9 and paragraph 0125 disclose wherein there are multiple sets of electrodes 102 arranged parallel to one another at defined distances).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the  two sets of electrodes are arranged parallel to one another at a defined distance, as taught by De Limon, as a simple substitution for the undisclosed electrode set arrangement of Leonhardt, to achieve the predictable result of measuring EIT data.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Krammer et al. (U.S. Pub. No. 2019/0274580).
Regarding claim 4, Leonhardt discloses the device of claim 1/2, yet Leonhardt does not disclose:
wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set.

wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set (abstract and at least paragraphs 0034-0045 disclose wherein the system identifies the position of the electrode array based on the measured impedance data of the EIT system). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leonhardt to incorporate wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set, as taught by Krammer, in order to further map and define specific points of interest in a visual representation for allowing for easier reading and interpretation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Nebuya, as applied to claim 3, and further in view of Krammer.
Regrading claim 4, Leonhardt in view of Nebuya discloses the device of claim 3, yet Leonhardt does not disclose:
wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set.
However, in the same field of EIT measurement systems, Krammer discloses:
wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set (abstract and at least paragraphs 0034-0045 disclose wherein the system identifies the position of the electrode array based on the measured impedance data of the EIT system). 
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Garber (U.S. Pub. No. 2016/0354007) (applicant cited).
Regrading claim 9, Leonhardt discloses the device of claim 5, yet Leonhardt does not disclose:
	wherein the computing and control unit is configured to also take into account the marked or masked subsets or the blanked-out subsets when calculating a global impedance curve and/or when calculating regional impedance curves based on the EIT data set.
	However, in the same field of EIT measurement systems, Garber discloses:
wherein the computing and control unit is configured to also take into account the marked or masked subsets or the blanked-out subsets when calculating a global impedance curve and/or when calculating regional impedance curves based on the EIT data set (paragraphs 0039, 0041, and 0046 disclose wherein the EIT data sets are used to calculate the global impedance curve and the local impedance curve).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leonhardt to incorporate wherein the computing and control unit is configured to also take into account the marked or masked subsets or the blanked-out subsets when calculating a global impedance curve and/or when calculating 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792